Citation Nr: 0204284	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of both hands and legs. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection is in effect for schizophrenia with 
psychophysiologic musculoskeletal reaction superimposed on 
sciatic nerve stretching, rated as 100 percent disabling.  

3.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.  

4.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

5.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of either leg, nor is functioning of either leg shown to 
be so limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.

6.  Service connection is not in effect for disability 
affecting the hands; special monthly compensation cannot be 
granted for loss of use of the hands as a matter of law.  

CONCLUSION OF LAW

The criteria for a special monthly compensation based on loss 
of use of the hands or legs are not met.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350, 4.63 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A. 
5106. 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in January and 
September 2000 and statement of the cased dated in February 
2001.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  The necessary evidence, to include 
VA clinical reports dated through September 2001, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  As such, 
the Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria and Analysis

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

With the above legal criteria in mind, the relevant facts 
will be summarized.  Service connection is currently in 
effect for a disability characterized as schizophrenia with 
psychophysiologic musculoskeletal reaction superimposed on 
sciatic nerve stretching at a disability rating of 100 
percent.  Service connection is not in effect for any 
disability involving the upper extremity, including the 
hands.  Thus, entitlement to compensation for any disability 
involving the hands, including loss of use of the hands, 
cannot be granted as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430, (1994).  

Turning to the claim for loss of use of the legs, the 
clinical record does not contain evidence of "loss of use" 
in either lower extremity due to service-connected disability 
as that term is defined by regulation.  More specifically, 
there is no evidence that the veteran has a service-connected 
disability that results in any of the examples or criteria 
listed under 38 C.F.R. §§ 3.350 or 3.808 such as "complete 
ankylosis of two major joints of an extremity," "extremely 
unfavorable ankylosis of the knee," or "shortening of the 
lower extremity of 3 1/2 inches or more.  Moreover, 
"complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop" is not 
demonstrated.  In this regard, while private clinical records 
reflect disc herniation at L5-S1 and a bulging annullus at 
L4-L5 (see October 1999 radiographic report) and an August 
1996 VA examination revealed atrophy, weakness, and decreased 
sensation in the right lower extremity and absent bilateral 
ankle jerks, these findings do not represent such severe 
disability that the veteran would be equally well served by 
an amputation stump below the knee with use of a prosthetic.  

As support for th conclusion above, nerve conduction studies 
of the lower extremities conducted in August 1996 revealed 
some neuropathy with mildly increased insertional activity 
but did not contain the severe neurologic deficits which 
would be consistent with the criteria for "loss of use" as 
outlined above.  Moreover, a September 2001 VA outpatient 
clinical record reveled no gross motor or sensory deficits, 
and it was indicated at that time that the veteran was 
ambulatory upon arrival.  The veteran was also ambulatory 
upon arrival for VA outpatient treatment in July 2001.  
Finally, the Board notes that while it has reviewed evidence 
suggesting that the veteran utilizes a wheel chair and cane, 
even if the veteran were found to not be able to ambulate due 
to service connected disability, this by itself does not 
equate with "loss of use" of a lower extremity as that term 
is defined by the controlling legal criteria.  

In short, there is nothing of record to suggest that the 
veteran has service-connected lower extremity disability that 
equates with the legal criteria for "loss of use" of the 
leg.  Thus, while the Board has carefully considered the 
contentions of the veteran, the controlling factor in the 
denial of the veteran's claim is the lack of clinical 
evidence reasonably suggestive of "loss of use" of the legs 
as defined by 38 C.F.R. §§ 3.350 or 4.63.  The Board is bound 
by these provisions pursuant to 38 U.S.C.A. § 7104(c), and 
the claim must therefore be denied. 


ORDER

Entitlement to special monthly compensation for loss of use 
of both hands and legs is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

